Mr. Presiding Justice Sears delivered the opinion of the court. It is apparent from this record that the learned Chancellor before whom the cause was tried, endeavored by the decree to adjust all the respective equities of the parties. We regret that we can not sustain the decree. The difficulty is. that upon a bill of complaint, alleging fraud and conspiracy in obtaining the execution of the contract and praying for a rescission in toto and for no other sort of relief, a decree has been entered ordering a specific performance of the engagements of the parties. Nowhere in the pleadings is this relief sought by any of the parties. The bill of complaint is so framed that the relief granted is wholly inconsistent with it. The granting of this relief in effect finds that the bill of complaint is not sustained. The relief granted, however just and equitable, can not be sustained upon the pleadings in this suit. The allegations of the pleadings, as well as the proof, must be consistent with the relief granted. Brockhausen v. Bochland, 137 Ill. 547, and cases there cited. Therefore the decree must be reversed and the cause remanded.